DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Busch (Reg. No. 72,966) on 09/21/2021.
Cancel claims 42-65.
NOTE: Claim 19, previously withdrawn from consideration under 37 CFR 1.146 has been rejoined. 
The application has been amended as follows: 
At page 12, in the first line of paragraph [0061] of the Specification, amend “FIG. 3-D” to “FIG. 3D”.
At page 14, in the eighteenth line of paragraph [0065] of the Specification, amend “30D printer” to “3-D printer”.
At page 33, in the sixth line of paragraph [00137] of the Specification, amend “902A” to “902a”. 
At page 36, in the fifth line of paragraph [00145] of the Specification, amend “1815” to “1115”.
At page 36, in the eleventh line of paragraph [00146] of the Specification, amend “1800” to “1100”.
At page 37, in the first line of paragraph [00147] of the Specification, after “method” and before “for” insert “1200”.
At page 44, in the eleventh line of paragraph [00169] of the Specification, amend “2507” to “1707”.

The following changes to the drawings have been approved by the examiner and agreed upon by Applicant: delete reference character “706” from FIG. 7A or mention what reference character “706” is meant to refer to in the Specification. In order to avoid abandonment of the application, Applicant must make these above agreed upon drawing changes.
REASONS FOR ALLOWANCE
Claims 1-41 are allowable. The claims are allowable over the “closest” prior art Metz et al. (US 2011/0223372) (Metz), Beyerle et al. (US 2019/0337220) (Beyerle) and Chang et al. (US 9,222,229) (Chang).
Metz teaches a composite structural panel including a first sheet, a second sheet and a stiffening core element disposed between the first and second sheets and defining a plurality of cells ([0009]). The panel system further includes a second panel including a second longitudinally-extending edge configured to complement the first edge and receive the first edge in an interlocking relationship ([0011]).
	Metz further teaches the panel edge defines first and second projection portions extending longitudinally along the edge ([0041]). However, the first sheet and second sheet are continuous 
	Therefore, Metz does not teach or suggest at least one face sheet having a cutout region, the stiffening core element having a varying strength across at least a portion of the core element for supporting expected load conditions determined across all three coordinate axes (x, y, z), and the core element having a protruding portion extending through the cutout region, and the protruding portion is coupled to a fixturing feature for engaging with an external structure.
	Beyerle teaches an article including a core disposed between a top face sheet and a bottom face sheet ([0049]). The core exhibits varying properties in one or more directions, such as along one or more axes of the article (i.e., along one or more of the x-axis, the y-axis, or the z-axis) ([0057]).
	However, Beyerle does not teach or suggest the top face sheet or bottom face sheet has a cutout region, the core having a protruding portion extending through the cutout region, and the protruding portion is coupled to a fixturing feature for engaging with an external structure.  
	Chang teaches an architected acoustic sandwich-structure barrier being a panel composed of a core structure between face sheets (col. 3, lines 7-10). The core has locally strengthened core portions to provide distributed core strength (col. 8, lines 19-21). 
	However, Chang does not teach or suggest at least one face sheet having a cutout region, and the core having a protruding portion extending through the cutout region, and the protruding portion is coupled to a fixturing feature for engaging with an external structure.
	Thus, it is clear that Metz, Beyerle and Chang either alone or in combination, do not teach or suggest the present invention.
Further, Applicants’ amendments overcome the 35 U.S.C. 112(b) rejections of record.
Claims 19 and 42-65 are previously withdrawn from consideration as a result of a restriction requirement. However, claims 42-65 are cancelled in light of the Examiner’s Amendment set forth above and claim 19 requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species, as set forth in the Office action mailed 11/17/2020 is hereby withdrawn and claim 19 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Given that claim 19 requires all the limitations of allowable product claim 1, it is noted that present claim 19 is allowable over Metz, Beyerle and Chang for the same reasons set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784